DETAILED ACTION
Allowable Subject Matter
Claims 1 and 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to Independent Claim 1, the Applicant has sufficiently amended the light emitting system to incorporate the allowable subject matter indicated in the previous Office action filed May 20, 2022, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed therein to the at least one light pipe, the at least one light source, the at least one mask, and the lens.  The prior art does not teach the details and dispositions of the above elements relative to one another, in particular to the mask including the resin sheet, the binder layer and the ink layer between the resin sheet and the binder layer, and the mask is injection-molded with the clear resin to form the lens-mask system.
Subsequent Claims 3-4 are allowed due to dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 10, 2022

/Jason M Han/Primary Examiner, Art Unit 2875